Citation Nr: 1717331	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13- 00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a skin disability, claimed as bumps on the head.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel




INTRODUCTION

The Veteran had active air service from March 1966 to March 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In his December 2012 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in March 2014.  However, in a March 2014 statement, the Veteran's representative stated in writing that the Veteran wished to withdraw his request for a hearing.  Therefore, the Veteran's request for a hearing before a member of the Board is considered appropriately withdrawn.


FINDINGS OF FACT

1. Tinnitus is etiologically related to the acoustic trauma sustained in active service.

2. A skin disability is not etiologically related to active service.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Analysis

Entitlement to Service Connection for Tinnitus

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that he was exposed to hazardous noise in the form of large and small arms fire, mortars, and explosions while in active service.

Review of the record shows that the Veteran's military occupational specialty (MOS) during active service was that of Security Policeman.  He was also awarded a small arms expert marksmanship ribbon.  Additionally, the Veteran had service in the Republic of Vietnam.  The Board finds that the Veteran's MOS as Security Policeman and his report of significant hazardous noise exposure is consistent with the facts and circumstances of his service, and concedes that he sustained acoustic trauma during active service. 

Service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus during the Veteran's active service.  However, the Veteran has reported that he first experienced symptoms of tinnitus as early as 1969 while serving on the flight line, in addition to immediately after exposure to bombs, mortars, and rockets.  The Veteran has consistently reported that the symptoms have continued since separation from active service.  The Board notes that the Veteran is competent to report that he first experienced symptoms of tinnitus during active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible. 

At a March 2012 VA audiology evaluation, the Veteran reported that he first experienced tinnitus in 1969 following an extended attack on the military base upon which he was stationed in the Republic of Vietnam.  He reported the additional in-service acoustic trauma as described above.  He denied any significant post-service occupational noise exposure and reported recreational noise exposure in the form of occasional hunting.  The examiner diagnosed tinnitus and opined that it was less likely as not related to in-service noise exposure.  The examiner explained that there was a high correlation between hearing loss, tinnitus and noise exposure.  The examiner noted that in the absence of a ratable hearing loss upon separation, it was less likely as not that the reported tinnitus was from in-service noise exposure.  

The Board finds the March 2012 VA opinion to be inadequate.  In this regard, the examiner failed to sufficiently consider the Veteran's reported history of first experiencing tinnitus in 1969, while in active service, and his statements that the tinnitus has continued to occur since that time.  As the March 2012 opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.

At an informal hearing before a Decision Review Office (DRO) in March 2013, the Veteran acknowledged that he did not report the onset of tinnitus immediately upon separation from service.  He expressed his belief that it was something he would have to live with, and that reports of tinnitus were common among returning Veterans. 

In a February 2014 statement, the Veteran stated that he has constant ringing in his head on a daily basis.  He confirmed that he spent four years on the flight line including one year in Republic of Vietnam, with significant exposure to aircraft noise, as well as bombs and rifle fire.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not a competent opinion against the claim as it does not consider all the pertinent facts, including the Veteran's lay testimony.  The Veteran has competently and credibly reported tinnitus during service.  He has also competently and credibly asserted a continuity of symptomatology since service.  In addition, he has a current diagnosis of tinnitus.

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Skin Disability

The Veteran asserts that he has a skin disability related to his active service.  Specifically, the Veteran asserts the current skin condition, manifested as bumps on his head are related to a rash in service.

STRs show a one-time complaint and treatment in May 1966 for mild tinea corporis on the Veteran's feet, hands and lower portion of his face.  The STRs also contain a one-time complaint and treatment for a rash in the Veteran's groin in April 1969.  The Veteran was afforded a separation examination in November 1969.  At that time, the Veteran checked "no" to the question of whether he experienced skin diseases on his Report of Medical History.  He also noted that he was in excellent health.  There is no other indication from the examination report that the Veteran had any skin problems at the time of his separation from active service.  

The Veteran was afforded a VA examination in May 2012.  The Veteran reported the onset of bumps on the forehead and right side of head located behind his ear, which he stated first appeared within the previous year.  He reported they were non-tender and varied in size over time.  The VA examiner acknowledged the Veteran's history of tinea corporis in service, and noted the tinea corporis did not currently cause any scarring or disfigurement of his head, face, or neck.  The VA examination was reported as unremarkable for any current skin condition, including for any current findings of tinea corporis.  The examiner diagnosed lipomas, which she explained were not caused by or exacerbated by a remote diagnosis of tinea corporis.  On that basis, the examiner opined that the Veteran's skin condition, manifested as bumps on his forehead and back of head were less likely than not incurred in or caused by the mild tinea corporis that occurred in active service.

While the Veteran is competent to report observable symptoms, such as bumps on his head, he is not competent to make a diagnosis of a current disability affecting his skin as that requires medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with a current skin disability or to link any current symptoms to any previous diagnosis.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during, or contemporary to, the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing the Veteran to have a confirmed diagnosis of a skin disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claim and that entitlement to service connection for a skin disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
     

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a skin disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


